 Case 1:19-cv-00536-DBH Document 9 Filed 12/09/19 Page 1 of 4                 PageID #: 18




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE


ANTONIOS DIMOULAS, et al.,                 )
                                           )
                     Plaintiffs            )
v.                                         )       1:19-cv-00536-DBH
                                           )
UNITED STATES OF AMERICA,                  )
et al.,                                    )
                                           )
                     Defendants            )


                   RECOMMENDED DECISION AFTER REVIEW
                        OF PLAINTIFF’S COMPLAINT

      In the complaint filed in this action, Plaintiff alleges that the defendants unlawfully

separated him from his two minor children. (Complaint, ECF No. 1.) Plaintiff has named

twenty-five defendants, including two state court judges, a family law magistrate, three

attorneys, and several school officials.

       Plaintiff filed an application to proceed in forma pauperis (ECF No. 3), which

application the Court granted. (ECF No. 8.)        In accordance with the in forma pauperis

statute, a preliminary review of Plaintiff’s complaint is appropriate. 28 U.S.C. § 1915(e)(2).

After a review of Plaintiff’s complaint, I recommend the Court dismiss the matter.

                                  STANDARD OF REVIEW

       The federal in forma pauperis statute, 28 U.S.C. § 1915, is designed to ensure

meaningful access to the federal courts for those persons unable to pay the costs of bringing

an action. When a party is proceeding in forma pauperis, however, “the court shall dismiss

                                               1
 Case 1:19-cv-00536-DBH Document 9 Filed 12/09/19 Page 2 of 4                    PageID #: 19




the case at any time if the court determines,” inter alia, that the action is “frivolous or

malicious” or “fails to state a claim on which relief may be granted” or “seeks monetary

relief against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B).

“Dismissals [under § 1915] are often made sua sponte prior to the issuance of process, so as

to spare prospective defendants the inconvenience and expense of answering such

complaints.” Neitzke v. Williams, 490 U.S. 319, 324 (1989).

       When considering whether a complaint states a claim for which relief may be granted,

courts must assume the truth of all well-plead facts and give the plaintiff the benefit of all

reasonable inferences therefrom. Ocasio-Hernandez v. Fortuno-Burset, 640 F.3d 1, 12 (1st

Cir. 2011). A complaint fails to state a claim upon which relief can be granted if it does not

plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007).

       Although a pro se plaintiff’s complaint is subject to “less stringent standards than

formal pleadings drafted by lawyers,” Haines v. Kerner, 404 U.S. 519, 520 (1972), this is

“not to say that pro se plaintiffs are not required to plead basic facts sufficient to state a

claim, Ferranti v. Moran, 618 F.2d 888, 890 (1st Cir. 1980). To allege a civil action in

federal court, it is not enough for a plaintiff merely to allege that a defendant acted

unlawfully; a plaintiff must affirmatively allege facts that identify the manner by which the

defendant subjected the plaintiff to a harm for which the law affords a remedy. Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009).


                                                2
 Case 1:19-cv-00536-DBH Document 9 Filed 12/09/19 Page 3 of 4                  PageID #: 20




                                        DISCUSSION

       Plaintiff alleges that the defendants kidnapped and separated his minor children from

him. (Complaint at 5.) Plaintiff, however, has not alleged any facts regarding the conduct of

any individual defendant. Rather, Plaintiff’s allegations “devoid of [the] further factual

enhancement” necessary to state a cause of action. Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 557 (internal quotation marks omitted)). Plaintiff, therefore, has failed to assert

an actionable claim.

       Furthermore, given the nature of the claim and the identity of the named defendants,

Plaintiff appears to be challenging the result of state court proceedings regarding the custody

of his minor children. To the extent that Plaintiff’s claim constitutes a challenge to a state

court judgment, Plaintiff’s complaint is precluded under the Rooker-Feldman doctrine. “The

Rooker-Feldman doctrine prevents the lower federal courts from exercising jurisdiction over

cases brought by ‘state-court losers’ challenging ‘state-court judgments rendered before the

district court proceedings commenced.’” Lance v. Dennis, 546 U.S. 459, 460 (2006)

(quoting Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005)); Walczak

v. Mass. State Retirement Bd., 141 F.3d 1150 (1st Cir. 1998) (unpublished) (citing D.C.

Court of Appeals v. Feldman, 460 U.S. 462, 476 (1983); Rooker v. Fidelity Trust Co., 263

U.S. 413, 415-16 (1923)).

                                        CONCLUSION

       Based on the foregoing analysis, after a review pursuant to 28 U.S.C. § 1915(e)(2), I

recommend the Court dismiss Plaintiff’s complaint.
                                              3
 Case 1:19-cv-00536-DBH Document 9 Filed 12/09/19 Page 4 of 4                  PageID #: 21




                                         NOTICE

              A party may file objections to those specified portions of a magistrate
      judge’s report or proposed findings or recommended decisions entered
      pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
      court is sought, together with a supporting memorandum, within fourteen (14)
      days of being served with a copy thereof.

            Failure to file a timely objection shall constitute a waiver of the right to
      de novo review by the district court and to appeal the district court’s order.


                                           /s/ John C. Nivison
                                           U.S. Magistrate Judge

Dated this 9th day of December, 2019.




                                              4
